 1   BRADLEY J. SWINGLE, SBN 171535
     AMANDA J. HEITLINGER, SBN 271469
 2   AUSTIN TUTOROW, SBN 328142
     File No. 10263
 3   ARATA, SWINGLE, VAN EGMOND & HEITLINGER
     A Professional Law Corporation
 4   1207 I Street
     Post Office Box 3287
 5   Modesto, California 95353
     Telephone: (209) 522-2211
 6   Facsimile: (209) 522-2980

 7   Attorneys for Defendants
      COUNTY OF STANISLAUS, APRIL COBBS, LAWRENCE JONES,
 8    PATRICIA TOUT and ERIC ANDERSON

 9
10                                 UNITED STATES DISTRICT COURT
11                                EASTERN DISTRICT OF CALIFORNIA
12
     TAYLOR WEBB, individually and as                       Case No.: 1:19-cv-01716-DAD-EPG
13   Guardian Ad Litem for A.W., JEREMY
     WESTFALL,                                              STIPULATION AND ORDER TO
14                                                          EXTEND DATE FOR FILING
                    Plaintiffs,                             RESPONSE TO COMPLAINT
15
     vs.                                                    Honorable Erica P. Grosjean
16                                                          United States Magistrate Judge
     COUNTY OF STANISLAUS, APRIL
17   COBBS, LAWRENCE JONES, PATRICIA
     TOUT, ERIC ANDERSON, CITY OF
18   MODESTO, DOE 1, DOE 2, and DOES 3-10,
     inclusive,
19
                 Defendants.
20   ____________________________________/

21                                              STIPULATION
22          Defendants County of Stanislaus, April Cobbs, Lawrence Jones, Patricia Tout and Eric

23   Anderson, hereinafter “County Defendants” and Plaintiffs Taylor Webb, individually and as Guardian

24   ad Litem for A.W., and Jeremy Westfall, hereinafter “Plaintiffs”, hereby stipulate and agree to the

25   following:

26          1.      Plaintiffs filed the Complaint on December 9, 2019. (Dkt. 1)
27          2.      The County Defendants were served with the Complaint on or about January 13, 2020.

28

     STIPULATION AND ORDER TO EXTEND DATE FOR FILING RESPONSE TO COMPLAINT - 1
 1          3.      Based on the date of service, the latest date for Modesto to respond to the Complaint is

 2   currently February 3, 2020.

 3          4.      On February 3, 2020, the attorneys for the County Defendants contacted Plaintiffs’

 4   counsel to request an extension of time to respond to the Complaint and requested that its responsive

 5   pleading be due on March 16, 2020. Plaintiffs’ counsel agreed to this request for an extension.

 6          5.      Based on the foregoing and, in an effort to promote more efficient litigation this case,

 7   Plaintiffs and the County Defendants have agreed, and respectfully request, that the deadline for

 8   County Defendants’ response to the Complaint shall be extended to March 16, 2020.

 9          IT IS SO STIPULATED.
10   Dated: February 6, 2020.                      ARATA, SWINGLE, VAN EGMOND & HEITLINGER
                                                   A Professional Law Corporation
11

12
                                                   By             /s/ Bradley J. Swingle
13                                                 BRADLEY J. SWINGLE
                                                   AMANDA J. HEITLINGER
14                                                 AUSTIN J. TUTOROW
                                                   Attorneys for Defendants
15                                                 COUNTY OF STANISLAUS, APRIL COBBS,
                                                   LAWRENCE JONES, PATRICIA TOUT, and ERIC
16                                                 ANDERSON

17

18   Dated: February 6, 2020.                      POWELL & ASSOCIATES

19

20                                                 By             /s/ Robert R. Powell
                                                   ROBERT R. POWELL
21                                                 Attorneys for Plaintiffs
                                                   Taylor Webb, individually and as Guardian ad Litem
22                                                 for A.W., and Jeremy Westfall

23
                                   Attestation of Concurrence in the Filing
24
            The filer, Bradley J. Swingle, attests that all other signatories listed on whose behalf this filing
25
     is submitted concur in the filing’s content and have authorized the filing.
26
27

28

     STIPULATION AND ORDER TO EXTEND DATE FOR FILING RESPONSE TO COMPLAINT - 2
 1                                                  ORDER
 2          IT IS HEREBY ORDERED that, pursuant to the stipulation of the Stipulating Parties, which

 3   is recited above, and for good cause in support thereof:

 4          1.      The deadline for Defendants County of Stanislaus, April Cobbs, Lawrence Jones,

 5   Patricia Tout and Eric Anderson to file a response to the Complaint (Dkt. 1) shall be March 16, 2020.
 6
     IT IS SO ORDERED.
 7

 8      Dated:     February 6, 2020                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER TO EXTEND DATE FOR FILING RESPONSE TO COMPLAINT - 3
